PER CURIAM.
Appellant filed a complaint in the District Court in which she alleged that she had borrowed $262.80 from appellees on a note and had given a deed of trust on an automobile as security; that this transaction was fraudulent and usurious; and that appellees seized the car upon appellant’s default in a payment on the note. Appellant demanded damages in an aggregate amount of $2,000, an order that appellees disclose the state of the account between the parties, and an injunction against sale of the car. The court rightly dismissed the complaint on the ground that the amount in controversy was not sufficient to give the court jurisdiction. Suits “in which the claimed value of personal property or the debt or damages claimed” does not exceed $3,000 are now in the exclusive jurisdiction of the Municipal Court for the District of Columbia. D.C.Code 1940, Supp. II, § 11-755, 56 Stat. 192, ch. 207, § 4; Klepinger v. Rhodes, 78 U.S.App.D.C. 340, 140 F.2d 697.
Though the court dismissed the complaint for lack of jurisdiction, it undertook to make findings upon the merits. These findings are without effect. Dismissal is without prejudice to the enforcement in the Municipal Court of any claim which appellant may have.
Affirmed.